Case 2:20-cv-01900-MCA-MAH Document 9-2 Filed 04/27/20 Page 1 of 2 PageID: 94



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

LESLIE A. FARBER, LLC
33 Plymouth Street, Suite 204
Montclair, NJ 07042
Ph. (973) 509-8500
Email: LFarber@LFarberLaw.com
Attorneys for Defendant

STRIKE 3 HOLDINGS, LLC,                                Case No. 2:20-cv-01900-MCA-MAH (DNJ)

                                          Plaintiff,                  CIVIL ACTION

                       vs.                                       DECLARATION
JOHN DOE infringer identified as using IP                       OF JERICK POCO
address 24.38.195.201,

                                       Defendant.

       1.      I , Jerick Poco, am the defendant-subscriber to the internet account in the above captioned case,

have personal knowledge of the facts stated herein and make this Declaration in support of

defendant’s Motion to seal certain court records in this case. My request is based on the credible

fear that unsealing the documents and/or having my name revealed in this case would cause

serious reputational and financial damage (loss of employment).

       2.      I am Registered Nurse in the State of New Jersey. I have been a licensed nurse

since 2011 and I current work at Raritan Bay Medical Center as a critical care certified nurse in

the Operating Room.

       3.     My role as a nurse utilizes my skills in critical care in post-surgical

patients receiving anesthesia.        I am currently in the frontlines caring for COVID-19

patients since elective surgeries have been halted and would like to continue this

imperative role in this pandemic. My role is essential in assisting anesthesiologists

intubate very ill patients requiring advanced airways and managing them once they are on

ventilators. Critical care is a specific role nurses are trained in and my certification

demonstrates my experience and knowledge in nursing.
Case 2:20-cv-01900-MCA-MAH Document 9-2 Filed 04/27/20 Page 2 of 2 PageID: 95

          4.     I am a public healthcare professional caring for patients in my local community

and protecting my identity from this lawsuit is important to my current and future career as a

nurse. I want to continue with my duty of helping people and remaining a John Doe will allow me

to do that.

          5.      I have been made aware that internet searches typically do not show cases

within the Court’s Pacer system.           However, many journalists and bloggers conduct

research on BitTorrent cases, especially those filed by Strike 3 Holdings, effectively

making information about many of these cases available to the general public with a simple

search.

          6.     Due to this, I am fearful that if my name was connected to this type of case I may

be fired and my reputation in the medical field will suffer, ultimately affecting future employment.

          7.     Given the severity of these negative consequences, I respectfully petition the

court to seal instant application to seal (ECF No. 6), and any future filings, as well as leave the

name of the defendant in the caption of the case as “John Doe assigned IP address 24.38.195.201,”

so that to avoid the risk to my livelihood and reputation.

          I certify under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct.



 Dated: April 27, 2020




                                                             ______________________________
                                                             Jerick Poco
